Simmons, C. J.
AVhen the maker and indorser oí a promissory note were sued thereon in a State court and thereafter the property of the maker passed into the hands of a receiver appointed by the United States circuit court, the payee of the note was under no obligation, upon the demand of the indorser, to file an intervention in the United States court, although by so doing he might have recovered the amount of his note from the assets of the maker; and a failure to do so will not relieve the indorser from liability on the note. Brown v. Flanders, 80 Ga. 209; Nance v. Winship Machine Co., 94 Ga. 649.

Judgment affirmed.


All the Justices concurring.

James excepted.
J. S. James and Price Edwards, for plaintiff in error.
Roberts & Hutcheson and Tompkins & Alston, contra.